Exhibit 10.63

Execution Copy

FORBEARANCE AND CONDITIONAL RELEASE AGREEMENT

THIS FORBEARANCE AND CONDITIONAL RELEASE AGREEMENT (this “Agreement”) is entered
into as of November     , 2008 (the “Effective Date”), by and among HIGHLAND
AVENUE PROPERTIES, LLC, a Georgia limited liability company (“Highland Avenue”)
and COMSTOCK HOMES OF ATLANTA, LLC, a Georgia limited liability company,
successor by merger to Parker-Chandler Homes, Inc., a Georgia limited liability
company (“Comstock Atlanta”), each a “Borrower” and collectively the
“Borrowers”; COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation
(“Guarantor”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).

R E C I T A L S:

A. Highland Avenue is indebted to Lender with respect to a loan in the original
stated principal amount of $4,851,235.00 (the “Highland Avenue Loan”), which is
(i) evidenced by that certain Note dated May 2, 2005, payable by Highland Avenue
Properties, LLC to the order of Lender in said principal amount, (ii) secured by
that certain Deed to Secure Debt and Security Agreement dated May 2, 2005 and
recorded on May 4, 2005 in Deed Book 39924, Page 32, Fulton County, Georgia
records, encumbering Land Lots 18 & 19 of the 14th District, Fulton County,
Georgia (said property containing approximately 4.86 acres), and
(iii) unconditionally guaranteed by Guarantor pursuant to that certain Amended
and Restated Guaranty Agreement dated December 28, 2006.

B. Comstock Atlanta is indebted to Lender with respect to a loan in the original
stated principal amount of $7,500,000.00 (the “Comstock Atlanta Loan”) which is:
(i) evidenced by that certain Real Estate Note dated January 16, 2004, payable
by Parker Chandler Homes South Carolina, LLC, as predecessor in interest to
Comstock Homes of Atlanta, LLC, to the order of Lender in said principal amount;
(ii) secured in Jackson County, Georgia, by (a) that certain Deed to Secure Debt
and Security Agreement dated as of January 16, 2004, originally recorded in the
Superior Court of Jackson County, Georgia on February 4, 2004 in Deed Book 33I
Page 369, (b) that certain Deed to Secure Debt and Security Agreement dated as
of January 16, 2004, originally recorded in the Superior Court of Jackson
County, Georgia on March 4, 2004 in Deed Book 33I, Page 374, (c) that certain
Deed to Secure Debt and Security Agreement dated as of June 23, 2005, originally
recorded in the Superior Court of Jackson County, Georgia on July 22, 2005 in
Deed Book 39U Page 783, (d) that certain Deed to Secure Debt and Security
Agreement dated as of November 14, 2005, originally recorded in the Superior
Court of Jackson County, Georgia on November 28, 2005 in Deed Book 41P, Page 62,
and (e) that certain Deed to Secure Debt and Security Agreement dated as of
September 29, 2006, originally recorded in the Superior Court of Jackson County,
Georgia on October 4, 2006 in Deed Book 45U, Page 57 (collectively, as the same
have been or may be amended, renewed, supplemented or restated from time to
time, and as the same, as amended, have been subsequently recorded in the land
records of Jackson County, the “Jackson Deed to Secure Debt”), encumbering Land
Lots 44, 45, 46, 47, 48, 49, 50, 58, 59 and 67, Brentwood Estates, Jackson
County, Georgia; (iii) secured in Paulding County, Georgia by (a) that certain
Deed to Secure Debt and Security Agreement dated as of April 2, 2004 and
originally recorded in the land records of Paulding County, Georgia on April 16,
2004 in Deed Book 1623 Page 0891, (b) that certain Deed to Secure Debt and
Security Agreement dated as of October 29, 2004, and originally recorded in
Paulding County, Georgia on November 10, 2004 in Deed Book 1764 Page 40, and
(c) that certain Deed to Secure Debt and Security Agreement dated as of

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

February 24, 2005, and originally recorded in Paulding County, Georgia on
March 22, 2005 in Deed Book 1847, Page 420 (collectively, as the same have been
or may be amended, renewed, supplemented or restated from time to time, and as
the same, as amended, have been subsequently recorded in the land records of
Paulding County, the “Paulding Deed to Secure Debt”), encumbering land lots 23,
24, 25, 48, 49, 158, 159, 160, 161, 165, 170, 172, 176, 177, 178, 179, 182, 184,
190, 191, 194, 195, 196, 197, 198, 199, 202, 205, 209, 219, 220, 221, 222, 223,
227, 228, 237 and 257 phase 3, Senator’s Ridge, Paulding County, Georgia; and
(iv) unconditionally guaranteed by Guarantor pursuant to the Amended and
Restated Guaranty Agreement dated December 28, 2006 (the “Guaranty”).

The Highland Avenue Loan and the Comstock Atlanta Loan are collectively referred
to hereinafter as the “Loans”. The Notes evidencing the Loans, as more
particularly described above, are collectively referred to hereinafter as the
“Notes” and the Deeds to Secure Debt securing the Loans, as more particularly
described above, are collectively referred to hereinafter as the “Security
Deeds”. The Notes and the Security Deeds are individually referred to by
reference to the related Loan (e.g., the Note evidencing the Highland Avenue
Loan is referred to hereinafter as the “Highland Avenue Note” and the Security
Deed securing the Comstock Atlanta Loan is referred to hereinafter as the
“Comstock Atlanta Security Deed”). The Notes, the Security Deeds, and the
Guaranty, as amended, if any, and all other ancillary documents evidencing the
Loans are collectively referred to hereinafter as the “Loan Documents”, and
Borrowers and Guarantor are collectively referred to hereinafter as “Obligors”.

C. Obligors are no longer willing to comply with their respective obligations
under the Loan Documents and have offered to cooperate with Lender in the
foreclosure of the Security Deeds. Obligors have requested that Lender
(i) forbear from the exercise of its rights and remedies against Guarantor under
the Guaranty pending the foreclosure of the Security Deeds, and (ii) release
Obligors from their obligations under the Loan Documents (other than those
obligations set forth in that certain Environmental Indemnification and Release
Agreement to be executed as of the date hereof, hereinafter referred to as the
“Environmental Indemnity Agreement”, in form attached hereto as Exhibit A) at
such time as the foreclosure of the Security Deeds has been completed. Lender is
willing to grant Obligors’ and Guarantor’s request, provided that the Obligors
cooperate with Lender in the foreclosure of the Security Deeds, and provided
that Obligors do not commit any Forbearance Termination Events as defined and
enumerated herein. The parties have entered into this Agreement to evidence
their agreement regarding the foregoing matters.

NOW, THEREFORE, for and in consideration of the foregoing Recitals, the
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties hereto agree as follows:

1. Confirmation of Recitals and Other Matters. As a material inducement for
Lender to enter into this Agreement, Obligors agree with Lender, and represent
and warrant to Lender, that (i) the statements set forth in the recitals to this
Agreement are true and correct and contain no material omission of fact,
(ii) the Loans are in default and all obligations under the Loan Documents are
fully matured and immediately due and payable in full without offset, defense,
or reduction, (iii) Obligors have received or waived any notices to which they
are entitled with respect to the existing defaults under the Loan, and (iv) but
for this Agreement, Lender, may, at its option and without further notice to or
demand upon any Obligor or any other person, exercise and enforce any and all
rights and remedies under the Security Deeds, the Guaranty, and the other Loan
Documents.

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

2. Forbearance Covenant. Notwithstanding the existing defaults under the Loans,
but subject to the terms and conditions stated in this Agreement, Lender agrees
that it will not take any action or file any proceedings, whether under the
Guaranty, at law, or in equity, to enforce the rights and remedies of Lender
against Guarantor (the foregoing covenant being hereinafter referred to as the
“Forbearance Covenant”). The Forbearance Covenant will remain in effect until
the occurrence of a Forbearance Termination Event (as defined below). Upon
written notice of the occurrence of a Forbearance Termination Event that is not
cured by Obligors within fifteen days thereafter, Lender will have the right at
any time and from time to time to exercise any and all rights and remedies
available against Guarantor under the Guaranty or Environmental Indemnity
Agreement, at law or in equity, to the same extent as Lender would be entitled
if the Forbearance Covenant had never been part of this Agreement. As used
herein, the term “Forbearance Termination Event” means the occurrence of one or
more of the following events:

(a) If Lender determines that any acknowledgment, representation or warranty
made by any Obligor in this Agreement is untrue or inaccurate in any material
respect;

(b) If any Obligor breaches, defaults, repudiates, or fails to perform or
observe any of that Obligor’s obligations or agreements stated in this
Agreement;

(c) If any Obligor (or any person acting on behalf of any Obligor) commences,
joins in, assists, cooperates in, or participates as an adverse party (except
for compulsory legal process which requires testimony) in any suit or other
proceeding against Lender or any affiliate, officer, director, or employee of
Lender, relating to the Loans, any Collateral for the Loans, or the business
affairs of any Obligor;

(d) If any Obligor (or any person acting on behalf of any Obligor) breaches,
defaults, repudiates, or fails to perform or observe any of that Obligor’s
obligations or agreements relating to environmental regulations or hazardous
materials, as set forth and defined in the Environmental Indemnity Agreement; or

(e) If any Obligor (or any person acting on behalf of any Obligor) takes any
action to prevent or hinder Lender’s carrying out and completion of the
foreclosure of the Security Deeds, including any Obligor (or any person acting
on behalf of any Obligor) taking direct or indirect action, or permitting any
action which would allow such Obligor to (i) file or consent to the filing of
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute,
(ii) seek or consent to the appointment of a receiver, liquidator or any similar
official, or (iii) make an assignment for the benefit of creditors.

(f) If Obligors fail to pay in full on or before December 1, 2008 all past due
real property taxes pertaining to the Collateral (defined below) including,
without limitation, past due real property taxes owing to Fulton County, Texas,
Jackson County, Texas and Paulding County Texas.

3. Foreclosure of Collateral. (a) Obligors acknowledge that Lender intends to
commence (or has commenced) proceedings to foreclose its security title, lien,
and security interest in and to all real and personal property securing the
Loans, as described in the Security

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

Deeds and the other Loan Documents (collectively, the “Collateral”), in
accordance with the provisions of the Loan Documents and applicable law (the
“Foreclosure Proceedings”) and shall use commercially reasonable efforts to
pursue and complete the Foreclosure Proceedings in a timely manner. As of the
date hereof, the Foreclosure Proceedings are scheduled to be held no later than
December 2, 2008, which date may change in accordance with applicable law. In
consideration of the Forbearance Covenant, Obligors jointly and severally
(i) ratify and affirm Lender’s security title, lien, and security interest in
and to the Collateral pursuant to the Loan Documents, (ii) acknowledge and agree
that Obligors have received commercially reasonable, timely, and accurate notice
of Lender’s intention to foreclose its security title, lien, and security
interest in the Collateral and that Lender has satisfied all requirements set
forth in the Loan Documents relating to commencement of the Foreclosure
Proceedings, (iii) covenant and agree to use commercially reasonable efforts to
cooperate with Lender in connection with the Foreclosure Proceedings, and
(iv) covenant and agree that none of Obligors shall contest, oppose, delay, or
otherwise interfere with the commencement and prosecution of the Foreclosure
Proceedings (or any foreclosure sale arising from the Foreclosure Proceedings).

(b) Obligors hereby consent to the judicial confirmation of the Foreclosure
Proceedings and waive any and all rights each party may possess at law or in
equity to oppose or object to Lender’s judicial confirmation of the Foreclosure
Proceedings. Obligors acknowledge receipt of copies of the notices of sale in
connection with the Foreclosure Proceedings taking place in Paulding, Jackson,
and Fulton counties and agree that the information contained in the notices of
sale is accurate and satisfies all statutory requirements. Furthermore, Obligors
acknowledge that the Paulding County notices of sale are being advertised in the
Dallas New Era on November 6th, 13th, 20th and 27th, the Jackson County notices
of sale are being advertised in the Jackson Herald on November 5th, 12th, 19th
and 26th, and the Fulton County notice of sale is being advertised in the Fulton
County Daily Report on November 7th, 14th, 21st and 26th.

Obligors hereby confirm and agree to execute such documentation as may be
required by Lender to submit to the court at any confirmation hearing as
evidence in support thereof, the following: (i) the purchase price of each of
the properties securing the Loans at the Foreclosure Proceeding was equal to or
greater than the true market value of that property as of the date of the
Foreclosure Proceeding in accordance with O.C.G.A. Section 44-14-161;
(ii) Lender and Lender’s agents complied with all statutory requirements in
conducting the Foreclosure Proceeding; and (iii) Subject to the provisions of
Paragraph 7 hereof, Lender is entitled to the deficiency between the purchase
price the properties actually brought at the Foreclosure Proceedings and the
indebtedness owed under the Loans. Obligors acknowledge that a court may rely on
the provisions of this paragraph in determining whether to confirm the
Foreclosure Proceedings.

4. Deliveries by Obligors. Obligors covenant to Lender that within five
(5) business days after each written request therefor (to the extent that any of
such items are in the possession or direct control of Obligors, or to the extent
that Obligors may request delivery of such items from any third parties),
Obligors will deliver or cause the following items relating to the Collateral to
be delivered to Lender whether such request is made prior or subsequent to the
date of this Agreement or the foreclosure of any of the Security Deeds: (i) any
certificates of insurance related to the Collateral; (ii) any certificates of
occupancy, licenses, and other governmental permits related to the Collateral;
(iii) any surveys, plats, drawings, engineering reports, maps, plans and
specifications, and other similar matters related to the Collateral; (iv) any
tax assessments, notices, and statements related to the Collateral; (v) all
books and records of the Borrowers pertaining to the Collateral; and (vi) any
keys necessary to obtain full access to the Collateral.

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

5. Contracts. Obligors represent and warrant to Lender that as of the date
hereof to the actual knowledge of Obligors after due inquiry and investigation,
attached hereto as Schedule I is a true, complete, and correct listing of all
material commitments, rental agreements, equipment leases, guaranties, leases,
contracts, undertakings, and arrangements entered into by any Obligor or anyone
on behalf of any Obligor, whether written and oral, relating to the Collateral.
Obligors further represent and warrant to Lender that Obligors have delivered to
Lender copies of all documents relating to such matters to the extent that any
of such items are in the possession or direct control of Obligors.

6. Payables. Obligors represent and warrant to Lender that as of the date hereof
to the actual knowledge of Obligors after due inquiry and investigation,
attached hereto as Schedule II is a true and correct listing of all lienable
claims against the Collateral and all other material payables owing in
connection with the Collateral, including, without limitation, all trade
payables, real and personal property taxes, employee wages (including accrued
vacation and fringe benefits, if any), utility charges, insurance premiums,
lease payments, license, and franchise and royalty payments (hereafter
collectively called the “Payables”) as of the dates therein stated. It is
specifically understood that Lender has not and will not agree to assume or
incur any liability or responsibility with respect to the Payables or any other
obligation of Obligors.

7. Release of Guarantor and Obligors. Upon the earlier of (i) Lender completing
the foreclosure of its security title, lien, and security interest in the
Collateral, or (ii) February 15, 2008 and provided Obligors are not in default
under their respective obligations to Lender under this Agreement, Lender shall
execute and deliver to Guarantor and Obligors a full release of Guarantor and
each Obligor from all liabilities and obligations under the Loan Documents or
otherwise with respect to the Loans (the “Release(s)”). The form of Release
shall be as set forth on Schedule III. The above notwithstanding, the forgoing
provisions shall not terminate Guarantor’s and each Obligor’s liabilities and
obligations as set forth in the Environmental Indemnity Agreement, or as they
pertain to any obligations and liabilities as set forth herein.

8. Release. Upon receipt of the Releases and in consideration of Lender’s
entering into this Agreement and without any contingency, precondition, or
condition subsequent, Obligors, for themselves and their respective heirs,
executors, successors and assigns, hereby jointly and severally fully and
forever release, relinquish, discharge, settle and compromise any and all
claims, cross-claims, counterclaims, causes, damages and actions of every kind
and character, and all suits, costs, damages, expenses, compensation and
liabilities of every kind, character and description, whether direct or
indirect, known or unknown, in law or in equity, which any of them has, had, may
have, or will have against Lender, and/or any of its affiliates, parents,
directors, agents, representatives, officers, employees, attorneys, consultants,
or contractors (collectively, the “Released Parties”) on account of, arising, or
resulting from, or in any manner incidental to, any and every thing or event
occurring or failing to occur at any time in the past up to and including the
Effective Date hereof, including, without limitation, any claims relating to the
Loans, the Loan Documents, this Agreement, any act and event relating to
Lender’s administration of the Loans or the other Obligations, any other
transaction contemplated by this Agreement, and any act and event relating to
any Released Parties (collectively, the “Claims”). In addition, Obligors jointly
and severally covenant not to sue any of the Release Parties on account of any
Claims. The above

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

notwithstanding, the forgoing provisions shall not terminate Guarantor’s and
each Obligor’s liabilities and obligations as set forth in the Environmental
Indemnity Agreement, and shall not release any Lender’s Claims as they pertain
thereto.

9. Representations and Warranties. In addition to all other representations and
warranties set forth herein, Obligors represent, warrant, and covenant to and
with Lender, which representations, warranties and covenants shall survive until
the Obligations are indefeasibly released or otherwise satisfied in full, that:

(a) Obligors have the full power and authority to enter into this Agreement and
to incur the obligations and consummate the transactions described herein and
therein, all of which have been authorized by all proper and necessary corporate
action where applicable.

(b) This Agreement constitutes the valid and legally binding obligation of
Obligors enforceable in accordance with its terms and does not violate, conflict
with, or constitute any default under any law, government regulation,
organizational documents, or any other agreement or instrument binding upon or
applicable to Obligors.

(c) No approval, authorization or other action by, or filing with, any
governmental official, board or authority is required in connection with the
execution and delivery of this Agreement, except such approvals and
authorizations as have been received, such actions as have been taken, and such
filings as have been made.

10. No Waiver by Lender. No course of dealing and no delay or failure of Lender
to exercise any right, power, or privilege under any of the Loan Documents will
affect any other or future exercise of such right, power, or privilege. Any
departure by Lender from the terms and conditions of the Loan Documents prior to
the date of this Agreement will not limit or restrict Lender’s right to require
that Obligors strictly perform and observe the terms and conditions of this
Agreement and the Loan Documents.

11. Effect of Agreement; No Novation. Obligors acknowledge and agree that this
Agreement is not intended to be, and shall not be deemed or construed to be, a
novation or release of the Notes, the Obligations, or any of the other Loan
Documents, and except as expressly provided in this Agreement, this Agreement is
not intended to be, and shall not be deemed or construed to be, a modification,
amendment, or waiver of the Notes, the Obligations, or any of the other Loan
Documents.

12. Entire Agreement. This Agreement is the entire agreement among the parties
relating to the specific subject matter of this Agreement and supersedes any
prior agreements, commitments and understandings between the parties.

13. Full Knowledge. Obligors acknowledge having read this Agreement and
consulting with counsel (or having had the opportunity to consult with counsel)
before executing this Agreement; that Obligors have relied upon their own
judgment and that of their counsel in executing same and have not relied on or
been induced by any representation, statement or act by any other party
referenced to herein which is not referred to in this Agreement; and that
Obligors enters into this Agreement voluntarily, with full knowledge of its
significance.

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

14. Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement shall involve
transcending the limit of validity presently prescribed by any applicable law,
with regard to obligations of like character and amount, then ipso facto the
obligation to be fulfilled shall be reduced to the limit of such validity.
Further, if any cause or provision herein contained operates or would
prospectively operate to invalidate this Agreement, in whole or in part, then
such clause or provision only shall be held for naught, as though not herein
contained, and the remainder of this Agreement shall remain operative and in
full force and effect.

15. Counterparts; Electronic Delivery. To facilitate execution, this Agreement
may be executed in as many counterparts as may be convenient or required. It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party, appear on each
counterpart. All counterparts shall collectively constitute a single instrument.
It shall not be necessary in making proof of this Agreement to produce or
account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties thereto. Any signature to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.
Delivery of an executed counterpart of this Agreement by telecopier or any other
form of electronic transmission shall be equally as effective as delivery of an
original executed counterpart thereof. Any party delivering an executed
counterpart of this Agreement by telecopier or other electronic means also shall
deliver an original executed counterpart of such instrument, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect thereof.

16. Modifications. This Agreement cannot be changed or terminated orally, is for
the benefit of the parties hereto and their respective successors and assigns,
and is binding upon the parties hereto in accordance with its terms.

17. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto, including their respective successors and assigns.

18. Time is of the Essence. Time is of the essence in the performance of this
Agreement.

19. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of Georgia (without regard to the conflict
of laws rules in effect from time to time in the State of Georgia).

20. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
OBLIGORS AND LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN ANY LAWSUIT OR OTHER COURT ACTION RELATED TO THIS AGREEMENT, THE NOTE,
THE OBLIGATIONS, AND THE OTHER LOAN DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY, INCLUDING, WITHOUT LIMITATION, IN RESPECT TO ANY CLAIM,
COUNTERCLAIM, THIRD-PARTY CLAIM, DEFENSE, OR SET-OFF ASSERTED IN ANY SUCH
LAWSUIT OR COURT ACTION. ANY SUCH LAWSUIT OR COURT ACTION SHALL BE TRIED
EXCLUSIVELY TO A COURT WITHOUT A JURY. OBLIGORS SPECIFICALLY ACKNOWLEDGE THAT
THEIR EXECUTION OF THIS WAIVER OF JURY TRIAL IS A MATERIAL PORTION OF THE
CONSIDERATION RECEIVED BY LENDER IN EXCHANGE FOR ITS ENTERING INTO THIS
AGREEMENT.

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Obligors have executed this Agreement under seal as of the
date first above written.

 

Borrowers:

COMSTOCK HOMES OF ATLANTA, LLC,

a Georgia limited liability company

By: Comstock Homebuilding Companies, Inc., its Manager By:  

 

Name:  

 

Title:  

 

HIGHLAND AVENUE PROPERTIES, LLC,

a Georgia limited liability company

By: Comstock Homebuilding Companies, Inc., its Manager By:  

 

Name:  

 

Title:  

 

Guarantor: COMSTOCK HOMEBUILDING COMPANIES, INC. By:  

 

Name:  

 

Title:  

 

[Signatures continue on the next page]

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender has executed this Agreement under seal with the
intention that this Agreement shall be effective as of the date first above
written.

 

Lender:

BANK OF AMERICA, N.A.,

a national banking association

By:  

 

Name:  

 

Title:  

 

 

 

Forbearance Agreement-Signature Page



--------------------------------------------------------------------------------

SCHEDULE I

List of Contracts



--------------------------------------------------------------------------------

SCHEDULE II

List of Payables

 



--------------------------------------------------------------------------------

SCHEDULE III

Form of Release

 



--------------------------------------------------------------------------------

EXHIBIT A

Environmental Indemnity Agreement